The Court:

Bayard, Chief Justice.
The interest of a partner in the corpus of the partnership property is only his share of what remains after taking the partnership accounts. (4 Ves. 396.) The sheriff, therefore, on execution against a separate partner, should not sell the partnership effects, but should levy upon and sell the share or interest of the partner in the partnership property, which gives his vendee the right to an account and to the partner’s share of the surplus, after payment of all claims against the, partnership. (16 Johns. Rep. 102.) When, however, the sheriff has sold the partnership effects, and brings the money into court under our act of assembly; the court will, in the case of actual insolvency, order the payment to the creditors of the former, claiming as in this case under a levy, though subsequent to an execution creditor of one of the firm.
Ordered accordingly.